DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 and 9-21 are objected to because of the following informalities:
Claims 1, 7, and 14 each recite “simultaneously use” but should be amended to instead read --simultaneously uses--.
Claims 2-6, 8-13, and 15-21 are also objected to due to dependence from claims 1, 7, and 14.
Claim 11, at line 2, recites “in each stack” but should instead read --in the stack--.
Claim 12, at line 2, recites “modules and comprises” but should be amended to instead read --modules comprises--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,115,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate each of the claim limitations of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ilercil (US 2006/0204950) in view of Bass (US 5,892,656), Koslov (5,605,048), and McStravick (US 2009/0049845).
As to claim 1, Ilercil teaches a thermal protection system for temperature sensitive goods comprising:
a vessel 102 configured to contain said goods;
a thermoelectric device (Fig. 1);
an energy source coupled to the thermoelectric device and configured to provide a current source thereto (paragraph 15); and
	a heat sink coupled to the thermoelectric device in a chamber 104 opposite the vessel 102 (Fig. 1).
Ilercil is silent regarding the specific construction of the thermoelectric device and therefore does not explicitly teach a stack of at least three identical thermoelectric layers thermally and electrically coupled in series and capable of simultaneous use of the Peltier effect. However, Bass teaches that it is known to construct a heat pump from a plurality of thermoelectric devices 45 that are thermally and electrically connected in series in order to permit higher voltages for increased cooling capacity (Figs. 14 and 21, col. 1, lines 29-33). Bass also teaches that it is known to construct the heat pump from devices that are adapted to active use of the Peltier effect for simultaneous heat removal (col. 1, lines 16-19 and col. 4, lines 45-50). Additionally, Koslov teaches that a cascade of multiple layers of thermoelectric devices provides an increase in the operating capabilities of a cooling device (col. 1, line 64 -col. 2, line 2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the system of Ilercil by constructing the thermoelectric device using at least three thermoelectric layers as taught by Koslov that are thermally and electrically connected in series to each other and adapted to active use of the Peltier effect as taught by Bass, because it would provide a thermoelectric heat pump having a high cooling capacity.
	Ilercil, as modified, does not explicitly teach a thermally capacitive spacer block disposed between each of the at least three thermoelectric modules. However, Koslov teaches utilizing thermally capacitive heat accumulator blocks 4 and 6 disposed between each thermoelectric module (Fig. 1). Such a configuration allows for a reduction in operating cost (Koslov, col. 1, line 64 - col. 2, line 15). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the apparatus of Ilercil to utilize a thermally capacitive spacer block disposed between each of the at least three thermoelectric modules as taught by Koslov because it would result in a more economically operated device.
	Ilercil, as modified, teaches a controller 200 operatively associated with the energy source to direct current to the stack of thermoelectric modules (Ilercil, paragraph 11) but is silent regarding the specific type of controller. However, McStravick teaches that it is known to use a microcontroller 180 to perform such temperature control functions in a thermoelectric container (see paragraph 40). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the apparatus of Ilercil to utilize a microcontroller as taught by McStravick as the controller 200 because it would result in a compact and efficient automated control device. 
	As to claim 2, Ilercil, as modified, teaches that the microcontroller defines a setpoint temperature and compares the setpoint to a temperature of a container coupled to the stack and activates a simultaneous use of the Peltier effect for a duration to reduce the temperature difference between the setpoint and the measured temperature (Ilercil, paragraph 11; McStravick, paragraph 40).
	As to claim 3, Ilercil, as modified, teaches that the microcontroller is configured to vary a pulse width modulation (McStravick, paragraph 40).
	As to claim 4,  llercil, as modified, teaches that the setpoint can be a range of temperatures depending on the stored goods (llercil, paragraphs 12 and 14), but is silent regarding the resolution of a comparison between set point and measured temperature. However, the specific resolution is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain resolution will result in maintaining the temperature sufficiently close to a setpoint so as to prevent spoilage of stored goods. Therefore, since the general conditions of the claim, i.e. that a temperature measurement is maintained within an acceptable degree of the setpoint, were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a resolution of greater than or equal to .01 degrees Celsius.  
	As to claim 5, llercil, as modified, teaches that the controller is configured to receive a user defined setpoint (llercil, paragraph 12).
	As to claim 6, Ilercil, as modified, is silent regarding any number of coupled pairs of thermocouples or any specific resistance value of each thermoelectric module. However, the specific resistance value and number of thermocouples of each module are recognized as result-effective variables, i.e. variables which achieve a recognized result. In this case, the recognized result is a certain amount of pairs and associated resistance value will provide the desired control capacity. It is not inventive to discover the optimum workable range by routine experimentation; thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use thermoelectric modules comprising at least 127 pairs of thermocouples and a resistance of at least 1 ohm in the modified apparatus of Ilercil.
	As to claims 7, 9, 13-15, and 17-19, the claims would have been obvious for the same reasons as discussed in regards to the rejections above.
	As to claim 11, Ilercil, as modified, does not explicitly teach using four or more thermoelectric modules. However, the specific number of modules is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a specific number of modules will produce the desired system capacity. It is not inventive to discover the optimum workable range by routine experimentation, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use at least four modules in the device of Ilercil.
	As to claim 12, Ilercil, as modified, is silent regarding the height of the stack of modules. However, the specific stack height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a specific height will allow for the provision of additional components such as insulation. It is not inventive to discover the optimum workable range by routine experimentation, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a thermoelectric stack that is at least 2.5 cm tall.
	As to claims 20-21, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Ilercil.


Examiner Note
Claims 10 and 16 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features. However, these claims cannot be considered to be "allowable” at this time due to the doublet patenting rejections set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome said rejections in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763